Case: 1:09-cv-01775 Document #: 1094 Filed: 11/12/19 Page 1 of 4 PagelD #:19987

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

 

SECURITIES AND
EXCHANGE COMMISSION,

Plaintiff, Case No.: 09-CV-1775
Vv. Magistrate Judge Gilbert

THE NUTMEG GROUP, LLC,
ET AL,

Defendants,

 

FINAL JUDGMENT AS TO DEFENDANT RANDALL GOULDING

After a bench trial in which this Court issued findings of fact and conclusions of law
[Docket No. 1085] in favor of the Plaintiff Securities and Exchange Commission (“SEC”) and
against Defendant Randall Goulding (“Defendant Goulding” or “Goulding”) finding Goulding
liable for violating Sections 206(1), 206(2), and 206(4) of the Investment Advisers Act of 1940
(“Advisers Act”) [15 U.S.C. §§ 80b-6(1), 80b-6(2), and 80b-6(4)] and Rule 206(4)-8 thereunder
[17 C.F.R. § 275.206(4)-8], and after this Court having granted summary judgment against
Goulding [Docket No. 795] finding him liable for violating Sections 206(2) and 206(4) of the
Advisers Act [15 U.S.C. §§ 80b-6(2) and 80b-6(4)] and Rule 206(4)-8 thereunder [17 C.F.R. §
275.206(4)-8], and the Court having considered the evidence in this matter and the parties’
submissions and arguments regarding appropriate remedies, the Court hereby enters this Final

Judgment:
Case: 1:09-cv-01775 Document #: 1094 Filed: 11/12/19 Page 2 of 4 PagelD #:19987

I.

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant
Goulding is permanently restrained and enjoined from violating, directly or indirectly, Sections
206(1) and (2) of the Advisers Act [15 U.S.C. §§ 80b-6(1) and 80b-6(2)] by, while acting as an
investment adviser and by the use of the means and instrumentalities of interstate commerce and
of the mails, employing devices, schemes, and artifices to defraud his clients and prospective
clients, or engaging in transactions, practices, and courses of business which operate as a fraud or
deceit upon his clients or prospective clients.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant
Goulding’s officers, agents, servants, employees, and attorneys; and (b) other persons in active
concert or participation with Defendant Goulding or with anyone described in (a).

Il.

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant
Goulding is permanently restrained and enjoined from violating, directly or indirectly, Section
206(4) of the Advisers Act [15 U.S.C. § 80b-6(4)] and Rule 206(4)-8 thereunder [17 C.F.R. §
275.206(4)-8] by, while acting as an investment adviser to a pooled investment vehicle and using
the means and instrumentalities of interstate commerce and of the mails, making untrue
statements of material fact or omit to state a material fact necessary to make the statements
made, in light of the circumstances under which they were made, not misleading, to an investor

or prospective investor in the pooled investment vehicle or otherwise engage in any act, practice,
Case: 1:09-cv-01775 Document #: 1094 Filed: 11/12/19 Page 3 of 4 PagelD #:19987

or courses of business that is fraudulent, deceptive, or manipulative with respect to an investor or
prospective investor in the pooled investment vehicle.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant
Goulding’s officers, agents, servants, employees, and attorneys; and (b) other persons in active
concert or participation with Defendant Goulding or with anyone described in (a).

Il.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant
Goulding is liable for disgorgement of $642,422, representing profits gained as a result of
Goulding’s misappropriation of client assets, together with prejudgment interest thereon in the
amount of $583,230 and a civil penalty in the amount of $642,422 pursuant to Section 209(e) of
the Advisers Act [15 U.S.C. § 80b-9(e)(2)]. Defendant Goulding shall satisfy this obligation by
paying $1,868,074 to the Securities and Exchange Commission within 30 days after entry of this
Final Judgment. Defendant Goulding may transmit payment electronically to the Commission,
which will provide detailed ACH transfer/Fedwire instructions upon request. Payment may also
be made directly from a bank account via Pay.gov through the SEC website at
http://www.sec.gov/about/offices/ofm.htm. Defendant Goulding may also pay by certified
check, bank cashier’s check, or United States postal money order payable to the Securities and
Exchange Commission, which shall be delivered or mailed to

Enterprise Services Center
Accounts Receivable Branch

6500 South MacArthur Boulevard
Oklahoma City, OK 73169
Case: 1:09-cv-01775 Document #: 1094 Filed: 11/12/19 Page 4 of 4 PagelD #:19987

and shall be accompanied by a letter identifying the case title, civil action number, and name of
this Court; Randall Goulding as a defendant in this action; and specifying that payment is made
pursuant to this Final Judgment. Defendant Goulding shall simultaneously transmit photocopies
of evidence of payment and case identifying information to the Commission’s counsel in this
action. By making this payment, Defendant Goulding relinquishes all legal and equitable right,
title, and interest in such funds and no part of the funds shall be returned to Goulding. The
Commission shall send the funds paid pursuant to this Final Judgment to the United States
Treasury.

The Commission may enforce the Court’s judgment for disgorgement and prejudgment
interest by moving for civil contempt and/or through other collection procedures authorized by
law at any time after 30 days following entry of this Final Judgment. Defendant Goulding shall
pay post judgment interest on any delinquent amounts pursuant to 28 U.S.C. § 1961.

IV.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall

retain jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.
V.
There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without further notice

SO ORDERED this | 2-day of November, 2019.
| 4
tt

HON. JEFFREY T. GILBERT
UNITED STATES MAGISTRATE JUDGE
